Citation Nr: 0830527	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  03-29 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for arthritis of the 
lumbar spine, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
November 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied the benefit sought on 
appeal.  The veteran appealed the May 2006 and December 2007 
Board decisions that also denied an increased rating.  The 
appeal has again been returned to the Board pursuant to a May 
2008 order of the United States Court of Appeals for Veterans 
Claims (Court), which granted a joint motion by the parties.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Remand recites that based in part on the results of 
a June 2005 VA examination, the VA RO in a September 2005 
rating decision increased the appellant's rating to 30 
percent effective March 26, 2002, the date on which the 
increased rating claim was received.  The Joint Remand noted 
that the RO appeared to have "incorrectly awarded" a 30 
percent rating based on its substitution of the cervical 
spine provision of the General Rating Formula for Diseases 
and Injuries of the Spine in lieu of the correct provision 
involving the lumbosacral spine.  The Joint Motion pointed 
out that the General Rating Formula for Diseases and Injuries 
of the Spine does not provide for a 30 percent rating for 
thoracolumbar spine and that the 30 percent rating is limited 
to the cervical spine.  The schedule provides that the next 
higher rating for the thoracolumbar spine after 20 percent is 
a 40 percent rating.  The Joint Motion termed the 30 percent 
disability rating as an "apparent mistake" by the RO.

The Joint Motion also notes that a June 2005 VA examiner who 
diagnosed posterior central disc herniation, L5-S1, and 
opined that it was more likely than not that this disability 
was related to the veteran's service connected arthritis of 
the lumbar spine should be considered in evaluating the 
veteran's disability based on assigning a separate disability 
rating for any associated neurologic abnormalities.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to determine the severity 
of his lumbar spine disability to include 
testing to determine any associated 
neurological manifestations.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
indicated special studies and tests 
should be accomplished.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

2.  The RO must also rectify the 
"incorrectly awarded" 30 percent rating 
noted by the Joint Remand because the 
General Rating Formula for Diseases and 
Injuries of the Spine does not provide 
for a 30 percent rating for the 
thoracolumbar spine.  In rectifying the 
September 2005 rating decision which 
granted a 30 percent disability rating 
for the veteran's lumbosacral spine 
disability, the Board notes that the RO 
should, in addition, determine whether 
the veteran warranted an evaluation 
higher than 20 percent under the criteria 
in effect prior to September 26, 2003.

3.  Thereafter, review the entire claims 
folder and readjudicate the claim.  If 
the decision remains unfavorable, then 
issue an updated Supplemental Statement 
of the Case and give the veteran and his 
counsel an appropriate opportunity to 
respond.  Then, if in order, return the 
appeal to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




